Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Seung Ho Lee on 08/31/2022. 

The application has been amended as follows: 
Claim 1 (Currently Amended): A lateral flow diagnostic testing apparatus comprising:
a main body housing; and 
a measurement assembly in which a cartridge is loaded and which is inclined with respect to the main body housing in a lateral flow direction of the cartridge,
wherein the main body housing and the measurement assembly are rotatably hinge-coupled by a hinge unit.
	Claim 2: (Canceled)
	Claim 3 (Currently Amended): The lateral flow diagnostic testing apparatus of claim 1, further comprising: 

an inclination driving unit which is coupled to the hinge unit to rotatably drive the measurement assembly with respect to the main body housing; and
a control unit including an inclination control unit which controls rotational driving of the inclination driving unit to adjust inclination of the measurement assembly with respect to the main body housing. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Nose et al. (US 2018/0117501), teaches:
An apparatus comprising: a main body housing (referred to as the main body housing 101a, see Fig. 7A and [0106]); and a measurement assembly (referred to as the measuring device 100, see Fig. 7A and [0105]) in which a cartridge is loaded and which is inclined with respect to the main body housing in a flow direction of the cartridge (referred to as the measuring cartridge 200 that is loaded into the measuring device in a direction toward the rotating shaft 103 in the main body housing 101a, see Fig. 7A and [0012]).
However, Nose et al., does not fairly teach or suggest that the measuring device is used for lateral flow diagnostic testing. Nose et al. also does not teach that the device contains a hinge unit to rotatably attach the main body housing and measurement assembly as required by amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797